DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,193,320 (Weiss).
Regarding claim 1, Weiss discloses a rotary power coupler assembly (see Figures 1-4) comprising:
(a) an axial coupler half (3) having a first rotary axis (6);
(b) an oppositely axial coupler half (4) having a second rotary axis (aligned with axis 6 in Figure 3);
(c) a cone (9A) and conic void (10) joint, said joint interconnecting the axial and oppositely axial coupler halves (see Figure 3); and
(d) a circumferential array of V ridge (14) and V channel (13) joints, said array of joints further interconnecting the axial and oppositely axial coupler halves (see Figure 2 and column 3, lines 31-41).
Regarding claim 2, Weiss discloses the cone (9A) and conic void (10) joint's cone has a third rotary axis (aligned with axis 6 in Figure 3), said axis substantially co-extending with the first rotary axis (6).
Regarding claim 3, Weiss discloses the cone (9A) and conic void (10) joint's conic void has a fourth rotary axis (aligned with axis 6 in Figure 3), said axis substantially co-extending with the second rotary axis (aligned with axis 6 in Figure 3).
Regarding claim 4, Weiss discloses each V ridge (14) among the circumferential array of V ridge and V channel (13) joints has a circumferential face, said face substantially co-extending with a plane including the first rotary axis (see Figures 2 and 3).
Regarding claim 5, Weiss discloses each V channel (13) among the circumferential array of V ridge (14) and V channel joints has a counter circumferential face, said face substantially co-extending with a plane including the second rotary axis (see Figures 2 and 3).
Regarding claim 6, Weiss discloses the V ridge (14) and V channel (13) joints are substantially evenly circumferentially spaced (see Figures 2-4).
Regarding claim 7, Weiss discloses said each V ridge (14) has an oppositely axial extension, wherein the cone (9A) has an oppositely axial extension, and wherein the cone's oppositely axial extension is greater than that of said each V ridge (see Figure 3).
Regarding claim 8, Weiss discloses the cone (9A) has a first vertex angle, wherein the conic void (10) has a second vertex angle, and wherein said first and second vertex angles are substantially equal (see Figure 3, where corresponding cone and conic void surfaces extend parallel to one another).
Regarding claim 9, Weiss discloses said each of V ridge (14) has a third vertex angle, wherein said each V channel (13) has a fourth vertex angle, and wherein said third and fourth vertex angles are substantially equal (see Figures 2-4 and column 3, lines 31-41).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
July 27, 2022